Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 9-14
Claim 1 (lines 5-6) recites “wherein the distal section comprises a tip with a plurality of optical ports disposed in a non-coplanar arrangement in the tip.”
Claim 11 (lines 3-5) recites “wherein the distal section comprises a tip with a plurality of optical ports disposed in a non-coplanar arrangement in the tip.”
The only disclosure in the specification even close to supporting these recitations is in the next to last sentence in paragraph [0044] of the specification recites “In an embodiment, each of the plurality of viewing directions are substantially non-coplanar.” 
It should be noted that the viewing directions of the plurality of optical ports are substantially non-coplanar and NOT the optical ports.”


112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Both claim 1 (lines 5-6) and claim 11 (lines 3-5) have been amended to recite “wherein the distal section comprises a tip with a plurality of optical ports disposed in a non-coplanar arrangement in the tip.” Strictly speaking, there is no support in the specification for such a recitation.
The only disclosure in the specification even close to supporting these recitations is in the next to last sentence in paragraph [0044] of the specification recites “In an embodiment, each of the plurality of viewing directions are substantially non-coplanar.” It should be noted that the viewing directions of the plurality of optical ports are substantially non-coplanar and NOT the optical ports.”
Additionally, the “Detailed Description” section of specification does NOT disclose numbered elements in the drawings that labels/denotes the “optical ports.” In is unclear if Applicant will be able to remedy this deficiency with specification amendments and/or drawing amendments. 
Furthermore, figure 15 appears to show 5 optical ports all of which are in fact coplanar. Finally, figure 15 also renders the disclosure in paragraph [0044] of “each of the plurality of viewing directions are substantially non-coplanar” nonsensical because clearly figure 15 discloses the plurality of viewing directions of the plurality of optical ports that are in fact coplanar (although they are in a radial pattern).    
Due to both the 112(a) and 112(b) rejections of claims 1-7, and 9-14, and the lack of any labelling of optical ports in/on the tip, the examiner cannot guess 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pratten et al. (U.S. Patent Application Publication 2018/0168729) in view of Fish et al. (U.S. Patent Application Publication 2011/0144524).

Regarding claims 16-17, Pratten et al. disclose a system comprising:
a catheter (“multi-strand fibre optic (FO) catheter” 102, see [0146] and figure 1) comprising:
a proximal section (located adjacent “catheter connector” 106, see [0146] and figure 1), a distal section (located adjacent “catheter tip assembly” 108, see [0147] and figure 1), and a sheath (“sleeve catheter 105 (or a "sheath" catheter),” see [0146] and figure 1) coupled between the proximal section and the distal section; and 
a plurality of optical ports, see for example:
the distal ends of optical fibers 404 out of which light emerges, see [0196] and figures 5A and 5B, 
the optical ports associated with the distal ends of the fibers 610 (only 610A and 610D are shown) see [0203]-[0209] and figures 8A and 8B, 
wherein each optical port are clearly located at a different angular location in the tip, see figures 8A and 8B,
a plurality of optical fibers (“optical conduit or fibre” 110 comprising “a plurality of optical fibres, or a bundle of optical fibres,” see [0148] and figure 1, also see the “array of six optical fibres 610A, 610D (only two are shown in FIG. 8A)”) located within the catheter; and 
a computing device coupled to the plurality of optical fibers through a connector (“catheter connector” 106, see[0147] and figure 1), the computing device configured to:
receive, from the optical fibers and from a plurality of optical ports in the distal section of the catheter, optical measurement data of a portion of tissue during or after an ablation (in the form of an optical coherence tomography 
identify one or more optical properties of the portion of tissue by analyzing the optical measurement data (“image data may be processed in the controller 128 to display images of the tissue portion,” see [0189]);
determine a time of denaturation of the portion of tissue based on the one or more optical properties of the portion of tissue (see [0237]).
Additionally, Pratten et al. disclose visualization in real time (or near real-time), see lenses 618 coupled to the OCT imaging system each located at different angles. Also please see the above reproduced and augmented figure 8A of Pratten et al. to illustrate how the plurality of optical ports are at a plurality of different angles with respect to the portion of tissue and therefore the “acquire the optical measurement data at a plurality of different angles with respect to the portion of tissue.”
Although it should be inherent (since Pratten et al. disclose the identifying step via analyzing one or more optical properties above, and disclose an electronic computing controller 128, see [0161]), Pratten et al. fail to explicitly recite the computing device comprises a memory and a processor.
Pratten et al. also fail to disclose that the computing device comprising a memory and a processor is configured to:
create a model representing a correlation between lesion depths and ablation times using the time of denaturation, the one or more optical properties, and the predetermined period of time; and
generate a predicted lesion depth for a predetermined ablation time using the model.
Like Pratten et al., Fish et al. disclose a medical catheter system for visualizing the ablation of tissue and creation of lesions and teach providing the computing device (“electronic control unit” or equivalently “ECU” 34, see [0040] and figure 1) with a memory (“memory/storage device” 73, see [0065], [0090] and figure 1) in order to store, and/or access the necessary parameter values for algorithm including “previously calculated predicted lesion depths” and a processor (“central processing unit (CPU),” see[0059]-[0060]) in order to send and receive various signals and operate the algorithm/program in order to access the lesions.
Additionally, Fish et al. also teach use of “algorithms for predicting lesion depth” which uses a correlation between lesion depths and ablation times using the time of denaturation, the one or more optical properties, and the predetermined period of time; and generates a predicted lesion depth for the predetermined period of time using the model (see [0061], and [0062]) in order to access “lesion formation in target tissue as a result of an ablation procedure being performed thereon and displaying information regarding lesion formation in target tissue that will minimize and/or eliminate one or more of the deficiencies in conventional ablation systems,” see [0011].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Pratten et al., as taught by Fish et al., to provide the computing device with: 1) a memory in order to store, and/or access the necessary parameter values for algorithm including “previously calculated predicted 
This prior art combination makes obvious the recited processor and the function of selecting “at least one optical port of the plurality of optical ports as active for optical measurement,” see Pratten et al. the following relevant sections and the fact that the processor (electronic computing device) all of the operation of the device and system including the optical switch 402:
o [0181] wherein it is disclosed “[I]t will be appreciated that by employing an array of fibres, combination of signals from multiple fibres can be selected to generate an image that the operator wants or needs in terms of visualising the ablation process,” and/or
o [0199] and figures 5A and 5B wherein it is disclosed “As shown in FIGS. 5A and 5B, the plurality of combined-beam fibres are arranged in an array or a pattern at their distal ends so that light is delivered to the optical component 134 according to this pattern. The pattern may include a five-point pattern 
here, the optical ports are the distal ends of the multiple fibers 404; and/or
the abstract (and [0013]) where it is further disclosed “system further includes a first switching means for switching the optical imaging beam between a plurality of the first optical fibres in the array and a means for processing the reflected portion of the optical imaging beam to account for variations in length between the first optical fibres,”
[0196] wherein the optical switch 402 “configured to switch a combined beam (that includes the imaging beam and the ablating beam) between a plurality of different and separate optical fibres 404 in the FO catheter 102,”
finally, the disclosure of multiple optical ports (618 and 620) connected to the multiple optical fibers 610A and 610D, see [0206] and figures 8A and 8B makes it clear that there is a selection of at least one optical port of the plurality of optical ports as active for optical measurement since the OCT 

Regarding claim 20, Pratten et al. in view of Fish et al. disclose the claimed invention, see [0165]-[0167] and figure 3B.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pratten et al. (U.S. Patent Application Publication 2018/0168729) in view of Fish et al. (U.S. Patent Application Publication 2011/0144524) as applied to claim 16 above, and further in view of Hennemann et al. (U.S. Patent Application Publication 2007/0270792) in view of Panescu et al. (U.S. Patent 6,056,745).

Regarding claim 18, Pratten et al. in view of Fish et al. show the invention above, 
but fail to explicitly recite:
the predicted lesion depth is a function of a ratio of the predetermined period of time over the time of denaturation.
One of ordinary skill in the art can appreciate factors considered in creating an ablation lesion having a certain width and/or depth which include power density, energy deposited into the tissue, time or duration of application, duty cycle, etc., it is obvious to one of ordinary skill to use the ratio of ablation time over (or divided by) time to completely ablate the portion of tissue concerned.
Like Pratten et al., Hennemann et al. disclose an optical (laser) system and method for ablating tissue and teach ablating the tissue to a predetermined depth but below 
Additionally, teach that tissue ablation can be achieved through use alternate/equivalent energy modalities including: “electrical energy, RF energy, ultrasound energy, optical, infrared, microwave, laser light, cryogenic energy and combinations thereof,” see claim 12 for example.
Like Pratten et al. and Hennemann et al., Panescu et al. discloses a system and method of ablating tissue (employing electrical and/or RF energy modalities) and teach ablating up to a lesion boundary depth and “a function correlating an observed relationship among lesion boundary depth, ablation power level, ablation time, actual or predicted sub-surface tissue temperature, and electrode temperature,” see abstract.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Pratten et al. in view of Fish et al., as taught by Hennemann et al., to provide the system and method with a means of avoiding making transmural lesions (breaching the tissue), and as further taught by taught by Panescu et al., to a function to correlate the lesion boundary depth with ablation time in order to provide a safe ablation process that does not exceed its desired boundary.
This combination provides for an actual ablation time less than the maximal ablation time (an ablation time that would breach the tissue) in order to achieve an ablation depth less than an ablation depth that would breach the tissue. Here obviously, the actual ablation time over the maximal ablation time is less than one.
Allowable Subject Matter

Claim 15 is allowed.


Response to Arguments

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-7, and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejections are 112(a) and 112(b) rejections necessitated by Applicant’s amendments to claims 1-7, and 9-14.
Regarding Applicant’s argument with respect to claim 16 (and claims therefore claims 17-18, and 20), beginning on page 17, 4th full paragraph and ending on page 19, 1st paragraph, Applicant asserts “Pratten fails to teach or suggest at least “a plurality of optical ports... arranged at a plurality of angular locations in a tip of the distal section” and “wherein the optical measurement data received from the plurality of optical ports is acquired at a plurality of different angles with respect to the portion of tissue, and wherein the plurality of different angles corresponds to the plurality of angular locations in the tip, respectively” as recited in amended claim 16.”  The examiner cannot more strongly disagree as Pratten et al. clearly disclose the plurality of different angular locations of the optical ports in figures 8A and 8B.
Accordingly, this action is made FINAL.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792